Citation Nr: 0204588	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  02-01 004	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss. 

(The underlying question of entitlement to service connection 
for hearing loss will be the subject of a later decision by 
the Board of Veterans' Appeals (Board).)




ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from July 1965 to June 1967, 
with a period of active duty for training from January 30, 
1964, to July 29, 1964.  The veteran's claim comes before the 
Board on appeal from a December 2000 decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

Given the grant of the claim to reopen as set forth below, 
the Board is undertaking additional development on the 
underlying claim of service connection for hearing loss 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the requested development is completed, the Board will 
provide notice of the evidentiary development to the claimant 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002 (to be codified at 38 C.F.R. § 20.903).  
After giving the required notice and reviewing any responses 
by the claimant, the Board will prepare a separate decision 
addressing the claim.  


FINDINGS OF FACT

1.  An unappealed September 1998 rating decision denied 
service connection for hearing loss.  

2.  The evidence associated with the claims file subsequent 
to the RO's September 1998 rating decision is new, and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim. 


CONCLUSIONS OF LAW

1.  A September 1998 rating decision denying service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2001).  


2.  New and material evidence has been presented to reopen a 
claim of entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for hearing loss 
on the basis that he has submitted new and material evidence.  
The Board observes that the veteran's claim of service 
connection was addressed in a September 1998 rating decision.  
Service connection was denied.  The veteran was notified of 
that decision and of his appellate rights, but he did not 
initiate an appeal and the rating decision consequently 
became final.  See 38 U.S.C.A. § 7105(a)(c) (West 1991).  In 
September 2000, the veteran submitted a private medical 
report in order to reopen his claim.  A December 2000 RO 
rating decision denied reopening the claim on the basis that 
new and material evidence had not been submitted.  The 
veteran disagreed with that decision and initiated a timely 
appeal.  As there is a prior final decision for this claim--
the September 1998 rating decision--the Board is required to 
determine whether new and material evidence has been 
presented before reopening and adjudicating the claim of 
service connection on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1980).  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a claim, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted which bears 

directly and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,520, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  As the 
veteran filed his claim prior to this date, the earlier 
version of the law remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval or air service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  See 38 
C.F.R. § 3.303(b) (2001).  Service connection may also be 
granted for certain chronic diseases, such as organic 
diseases of the nervous system, when such disease is manifest 
to a compensable degree within one year of separation from 
service.  See U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  


Hearing loss is a disability for VA purposes when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater.  Additionally, the veteran will be 
considered disabled for VA purposes when the auditory 
threshold for at least three of the above-mentioned 
frequencies is 26 decibels or greater.  Impaired hearing for 
VA purposes may also be found when the veteran's speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent.  See 38 C.F.R. § 3.385 (2001).

Evidence available to the RO when the veteran's claim of 
service connection was denied in September 1998 included the 
veteran's service medical records.  These records show that 
audiometric testing was conducted in July 1964, July 1965, 
and March 1967.  Following the March 1967 testing, it was 
noted that the veteran had defective hearing in the left ear 
at high frequency.  Additionally, a March 1968 VA examination 
report shows that an examination of the veteran's ears 
revealed no significant abnormality.  At a June 1998 VA 
examination the veteran claimed that he was hard of hearing, 
but he did not stay in the clinic for a scheduled audiogram.  

Evidence received since the prior final denial includes 
audiometric testing by VA in October 2001 that shows that the 
veteran met the requirements for impaired hearing under 
38 C.F.R. § 3.385, something that had not previously been 
demonstrated.  

Given that evidence had not been presented in September 1998 
to show current hearing loss in both ears in accordance with 
38 C.F.R. § 3.385, the Board finds that the newly presented 
evidence is new and material.  In other words, it tends to 
support the veteran's claim in a manner not previously shown.  
The Board therefore finds that it is so significant that it 
must be considered to fairly decide the underlying claim of 
service connection.  Consequently, the claim to reopen is 
granted.  



ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hearing loss; to this extent the appeal is granted.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

